Name: Commission Regulation (EEC) No 359/84 of 10 February 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 2 . 84 Official Journal of the European Communities No L 45 / 5 COMMISSION REGULATION (EEC) No 359/ 84 of 10 February 1984 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 4 ), Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in Annex I. Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of butteroil set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p. 5 . ( 4 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 45 / 6 Official Journal of the European Communities 15 . 2 . 84 ANNEXE I Notice of invitation to tender (M Description of the lot A 1 . Programme 1982 Council Regulations: ( a ) legal basis (EEC) No 1039 / 82 (b ) purpose . (EEC) No 1040 / 82 2 . Recipient ^j" Republic of India 3 . Country of destination 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 3 450 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  15 . 2 . 84 Official Journal of the European Communities No L 45 / 7 Description of the lot B 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination | Zambia 4 . Stage and place of delivery Free-at-destination Lusaka 5 . Representative of the recipient Dairy Produce Board , PO box 30124 , Lusaka ( tel . 21 47 70 ; telex ZA 41520) 6 . Total quantity 400 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 20 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EEC TO ZAMBIA' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  No L 45 / 8 Official Journal of the European Communities 15 . 2 . 84 Description of the lot C 1 ." Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the recipient ( 2 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ETA 93 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / ASSAB' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous ( 4 ) 15 . 2 . 84 Official Journal of the European Communities No L 45 / 9 Description of the lot D 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j" Arab Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 2 500 tonnes ( 5 ) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging 'TO EGYPT' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 ( b) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  No L 45 / 10 Official Journal of the European Communities 15 . 2 . 84 Description of the lot E 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Uganda 4 . Stage and place of delivery Free-at-destination Kampala 5 . Representative of the recipient ( 2 ) The Representative of the UNHCR, PO box 3813 , Kampala , Uganda 6 . Total quantity 125 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'TO THE UNHCR PROGRAMME OF ASSISTANCE IN UGANDA / KAMPALA' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 ( b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous ( 3 ) 15 . 2 . 84 Official Journal of the European Communities No L 45 / 11 Description of the lot F 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Pakistan 4 . Stage and place of delivery cif Karachi 5 . Representative of the recipient ( 2 ) The Chief of Mission of the UNHCR, PO box 1263 , Islamabad , Pakistan 6 . Total quantity 350 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'TO THE UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / KARACHI' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  No L 45 / 12 Official Journal of the European Communities 15 . 2 . 84 Description of the lot G H 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992/ 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Berbera cif Mogadiscio 5 . Representative of the recipient ( 2 ) The Representative of the UNHCR, PO box 2925 , Mogadiscio , Somalia 6 . Total quantity 250 tonnes 450 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics 10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'PROGRAMME DE L'UNHCR EN FAVEUR DES REFUGIES EN SOMALIE / DISTRIBUTION GRATUITE /' 'BERBERA' 'MOGADISCIO' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous 15 . 2 . 84 Official Journal of the European Communities No L 45 / 13 Description of the lot I 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992/ 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Honduras 4 . Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient ( 2 ) A1 Senor Representante UNHCR, c / o UNDP , PO box 976 , Tegucigalpa , Honduras 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'DONACIÃ N DE LA COMUNIDAD ECON0MICA EUROPEA / PARA DISTRI ­ BUCI6N GRATUITA / ALTO COMISARIO DE LAS NAClÃ NES UNIDAS PARA REFUGIADOS / PUERTO CORTES' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 ( b) closing date for the submis ­ sion of tenders 12 March 1984 ' 15 . Miscellaneous  No L 45 / 14 Official Journal of the European Communities 15 . 2 . 84 Description of the lot L 1 . Programme Council Regulations : 1982 ( a) legal basis (EEC) No 1039 / 82 (b ) purpose (EEC) No 1040 / 82 2 . 3 . Recipient Country of destination j- Somalia 4 . Stage and place of delivery cif Mogadiscio 5 . Representative of the recipient Ministry of Local Government and Rural Development , Food-Aid Department , Mogadiscio 6 . Total quantity 33,48 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'TO SOMALIA' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 15 . 2 . 84 Official Journal of the European Communities No L 45 / 15 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall forward to the recipient , on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . ( country of destination), c / o 'Diplomatic Bag', Berlaymont 1 / 123 , rue de la Loi 200 , B-1049 Brussels . ( s ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published together with this Regulation in the 'C' series of the Official Journal of the European Communities indicating the location of the warehouses in which the product is stored . » No L 45 / 16 Official Journal of the European Communities 15 . 2 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen ( in Tonnen) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot (en tonnes ) QuantitÃ ©s partielles (en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita QuantitÃ totale della partita ( in tonnellate ) Quantitativi parziali ( in tonnellate ) Beneficiario Paese destinatario Iscrizione sull'imballaggio Aanduiding van de partij Totale hoeveelheid van de partij ( in ton) Deelhoeveelheden ( in ton ) Begunstigde Bestemmingsland Aanduiding op de verpakking A 3 450 150 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Bombay ) Bombay / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community 1 500 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Bombay) Bombay / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community | 900 RÃ ©publique del'Inde RÃ ©publique del'Inde (Calcutta ) Calcutta / Supplied to the Indian DairyCorporation under the food-aid programme ofthe European Economic Community 900 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Madras ) Madras / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community